Citation Nr: 9928591	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for urethral 
stricture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1960 to 
July 1966 and from October 1967 to September 1975.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which increased the evaluation 
of the veteran's ureteral stricture to 10 percent.  This 
matter was previously addressed by the Board in a remand, 
dated in September 1997, in which the service-connected 
disability was clarified to be urethral stricture.  In 
addition, further development including a VA compensation and 
pension examination was requested.  Subsequent to the 
completion of that examination, the RO increased the 
evaluation of the veteran's urethral stricture to 20 percent, 
in a May 1999 rating decision.  The veteran has not indicated 
full satisfaction with the higher evaluation, and therefore 
this matter remains in appellate status.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim.

2.  The veteran's service-connected urethral stricture is 
productive of no more than urinary frequency involving 
awakening to void three to four times per night.


CONCLUSION OF LAW

The criteria for an evaluation of the veteran's urethral 
stricture in excess of 20 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7518 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
urethral stricture should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection for urethral 
stricture in January 1978, evaluated as noncompensable.  The 
evaluation was subsequently increased to 10 percent in 
September 1995, and to 20 percent in May 1999.  The veteran 
contends that the condition has increased in severity and 
that he has a problem emptying his bladder.

For the purpose of adjudicating this increased evaluation 
claim, the degree of severity of the veteran's urethral 
stricture since the date the claim for an increased 
evaluation was filed, March 1995, is most pertinent.  Prior 
treatment, beginning in the mid-1970s, is recounted in the 
Board's September 1997 remand opinion, and will not be 
repeated herein.  In March 1995, the veteran was hospitalized 
for a cystoscopy and visual urethrotomy to address complaints 
relative to his urinary stream.  He was discharged and had 
some follow-up treatment due to complaints of blood in his 
urine.  By November 1995, his urine stream was good.  In 
February 1996, he complained of diminution of stream of urine 
and tests showed complete occlusion of the prostatic urethra.  
An island patch urethroplasty was performed in April 1996.  
Post-surgical clinical records dated in May 1996 note the 
veteran was voiding clear urine with an excellent stream.

In January 1997, the veteran complained of dribbling with 
urination.  In May 1997, the veteran telephoned the urology 
clinic, complaining of incontinence, and requesting results 
of tests.  In June 1997, the veteran visited the urology 
clinic.  He reported frequency of urination at night.  He had 
a good stream and there was no change from previous studies.  
Ultrasound of the kidneys and bladder were within normal 
limits.  At a September 1997 visit, the veteran denied any 
new urology problems.  His condition was noted to be 
unchanged.  A retrograde urethrogram performed in February 
1998 showed no abnormalities of the pelvis.  There were two 
small strictures in the proximal urethra about a centimeter 
apart that were focal.  Prostatic enlargement was present. 
The veteran voided under fluoroscopy partially.  No other 
abnormalities were identified.  The veteran voided in the 
bathroom completely and no abnormalities were detected on 
post void.  There are no further clinical records pertaining 
to the veteran's urethral condition, although the claims file 
contains numerous records relating to other disorders.

A VA compensation and pension examination was performed in 
April 1998.  The veteran reported urinating four or five 
times per day and three times per night.  He had no dysuria.  
The stream was weak and there was no hesitancy.  He had no 
incontinence.  He used no absorbent material and no appliance 
was needed.  However, at the end of micturition there were 
always several drops of urine that stained his underwear and 
pants.  There was no intermittent or continuous 
catheterization required.  He had a history of urethral 
dilatation and cystoscopy performed in 1975, 1977, 1987, 
twice in 1988, 1990, 1995 and 1996.  The examiner reviewed 
the claims file and recounted a history of treatment of the 
veteran's urethral disorder.  The final item noted was a 
retrograde urethrogram reportedly dated in April 1997, 
showing multiple strictures in the proximal anterior urethra 
with complete obstruction at the level of the membranous 
urethra.  (It is possible that the procedure was performed in 
April 1998, and that the examination report contains a 
typographical error.)  When compared with prior studies, 
there had been no change.  An ultrasound of the kidneys of 
the same date showed multiple simple cysts on the left 
kidney, prostatic enlargement with irregularity of the margin 
and soft tissues, and no evidence of hydronephrosis.

The veteran's disability of urethral stricture is evaluated 
as a voiding dysfunction set forth at 38 C.F.R. § 4.115a.  
38 C.F.R. § 4.115b, Diagnostic Code 7518.  There are three 
types of void dysfunctions listed:  urine leakage, frequency, 
and obstructed voided.  In cases of continual urine leakage, 
a 20 percent evaluation is assigned if requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day; and a 40 percent evaluation if requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  In cases of urinary frequency, a 20 percent 
evaluation is assigned if the daytime voiding interval is 
between one and two hours, or if there is awakening to void 
three to four times per night; and a 40 percent evaluation if 
the daytime voiding interval is less than once an hour, or 
there is awakening to void five or more times per night.  In 
cases of obstructed voiding, a 10 percent evaluation is 
assigned if there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150 cc, (2) uroflowmetry, markedly 
diminished peak flow rate, (3) recurrent urinary tract 
infections, or (4) stricture disease requiring periodic 
dilatation every 2-3 months.  A 30 percent evaluation is 
assigned if urinary retention requires intermittent or 
continuous catheterization.

The RO, in a May 1999 rating decision, increased evaluation 
of the veteran's urethral stricture to 20 percent.  The Board 
finds that this increase was appropriate, and a higher rating 
is not justified at this time.  At his April 1998 
examination, the veteran reported urinating four or five 
times per day and awakening to urinate three times per night.  
There is no reason to doubt the veteran's statements in this 
regard.  Thus, under the criteria for evaluating urinary 
frequency, a 20 percent evaluation would be warranted.  The 
veteran reported several drops of urine on his clothing after 
urination, but not enough to require the wearing of absorbent 
material.  Thus, a higher evaluation for urine leakage is not 
warranted.  Likewise, a higher evaluation for obstructed 
voided is not in order, as there has been no need for 
catheterization.  Clinical records also support a 20 percent 
evaluation as they show no evidence of excessive leakage or 
need for intermittent catheterization.  The most recent 
records note a good stream, only minimal leakage, and few 
urology complaints.  An evaluation in excess of 20 percent is 
not warranted at this time.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for urethral stricture is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

